Title: From Thomas Jefferson to James Madison, 15 February 1825
From: Jefferson, Thomas
To: Madison, James

Th:J. to J. MadisonMonticello
Feb. 15. 25.Mr Cabell’s last letter to me of Feb. 11. says that if the Professors do not arrive before the assembly rises, they (the Visitors there) shall disperse and a regular call will be necessary; but if they arrive, he and mr Loyall will come up, from that place, by way of New Canton, and probably in Friday’s stage. should the former be the case, I should propose, if you approve of it, that as soon as the arrival of the Professors at Norfolk is credibly announced a special meeting of the visitors shall be called to meet on the day fortnight of the summonses leaving our Post office, and, to save time, I will direct a distinct summons to each at the same time, as their signatures to separate papers will be as effective as if to a single one running the rounds, and so consuming more time.I hear nothing from Breckinridge on the subject of Preston, and I presume my letter has miscarried. Barber’s late appointment as Judge may perhaps add another chance against his acceptance. mr Cabbell suggests Henry St George Tucker, son of the judge, & himself a Chancellor of the Winchester district. I believe him entirely qualified for the professorship of Law, but as little likely to accept as either of the others. and here ends my catalogue. Affectionately Adieu.